DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The drawing objections and 112 rejections set forth in the previous office action have been overcome with the amendments filled on 08/04/2022.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the rejections made. Further, they do not show how the amendments avoid such references or rejections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of adjustable members, articulated coupling means, terminal ends, and a support body in the last stanza. These limitations are all previously recited within the claim, it is unclear if these elements are the same as previously referenced or another additional positively recited element, which would present a new matter issue. The examiner will interpret the second recitation of the elements listed above as referencing the previously recited elements.
Claims 2-4 & 6-16 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, & 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson (US 20060206120 A1) in view of Klatt (US 3788296 A) and INGLEY (WO 2005058192 A2).
For claim 1; Clawson discloses an automatically adjustable device for affixing to the nose of animals characterized in that the device comprises: a pair of adjustable members (16) which have a flat surfaces (fig. 5) and a coupling  surface (where (16) meets the swivel joint (28)); and a support body (12) comprising terminal ends ((14) (26) (28)) with articulated coupling means (28), characterized in that a coupling surface of each of the adjustable members is coupled to the articulated coupling means of one of the terminal ends of the support body, forming a system of swivel joints (para 24 & 27); and wherein the flat surfaces of the adjustable members are separated by a spacing (fig. 2); the adjustable members are at least partially polymetric materials (para 22), wherein the adjustable members (16) are coupled to the articulated coupling means (28) of said terminal ends ((14) (26) (28)) of the support body (para 23-24 & fig. 2), forming a system of swivel joints (para 8 & 24).
Clawson does not disclose a treatment substance or an electronic device.
However, Klatt does disclose an automatically adjustable device for affixing to the nose of animals characterized in that the device made of polymetric materials (col 3; 19-20 & 27-34) and containing at least one treatment substance stored therein (col 1; 47-55 & col 2; lines 44-51).
The only distinction between the prior art and the claimed invention is that the prior art does not teach a treatment substance and an electronic device. Klatt discloses a device for the application of active substances to be administered to animals and/or livestock in the anterior part of the nose (col 1; lines 3-7). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of a treatment substance from Klatt to the device taught by Clawson to yield the predictable result of prophylactic or therapeutic treatment of animals (col 1; lines 3-55). See MPEP 2143 I. (A) & (G).
The combination of Clawson and Klatt does not disclose and electronic device.
However, INGLEY does disclose and electronic sensor on a nose clip for animals wherein at least one electronic device arranged on the nose clip (abstract and para 28-29).
The only distinction between the prior art and the claimed invention is that the prior art does not teach an electronic device however, INGLEY does disclose an electronic nose clip that monitors the animal. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of applying a sensor to a nose ring taught by INGLEY in order to improve the similar device taught by Clawson in order to monitor the nutrients ingested by the animal (INGLEY, para 28-29). See MPEP 2143 I. (C) & (G).
For claim 2; The modification of Clawson teaches all limitations as stated above. Clawson further discloses a support body having an ellipse shape (fig. 2 & 5, abstract, and paragraph [0021]). 
For claim 3; The modification of Clawson teaches all limitations as stated above. Clawson further discloses a support body made of flexible, elastically deformable material (paragraph [0022]).
For claim 4; The modification of Clawson teaches all limitations as stated above. Clawson further discloses a support body is made of elastically deformable polymer (paragraph [0022]).
For claim 6; The modification of Clawson teaches all limitations as stated above. The examiner asserts Clawson teaches the coupling surface of the adjustable members is as a female coupling (fig. 2 (16) and paragraphs [0023]-[0024]), and the articulated coupling means of the terminal ends are as a male coupling (fig. 2 (28) and paragraphs [0023]-[0024]).
Alternative rejection for claim 6; Clawson teaches adjustable members that are coupled to terminal ends of the nose clip (paragraphs [0023]-[0024]).
 If applicant is of the opinion that Clawson does not teach how the adjustable members and the terminal ends are coupled, even though the drawings appear depict the adjustable members being attached to an extruded portion of the terminal ends (fig. 2 (28) into (16)), if the rejection above is not sufficent, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the coupling means so that the terminal ends is inserted into the adjustable members. See MPEP 2144.04 VI. A.
For claim 7; The modification of Clawson teaches all limitations as stated above.
The modification of Clawson does not teach the adjustable members having a spherical concavity nor the terminal ends having a sphere shape.
However, the examiner asserts it would have been an obvious matter of design choice to make the different portions of the adjustable members and the terminal ends of whatever form or shape was desired or expedient i.e. spherical in order to have a more secured coupling. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144 IV. B.
For claim 10; The modification of Clawson teaches all limitations as stated above.
Neither Clawson or Klatt disclose a sensor.
However, INGLEY does teach a nose ring for cows that includes a sensor for ketone emissions (paragraph [00028]).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a sensor. However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of applying a sensor to a nose ring taught by INGLEY in order to improve the similar device taught by Clawson in order to monitor the nutrients ingested by the animal (INGLEY, para 28-29). See MPEP 2143 I. (C) & (G).
For claim 11; The modification of Clawson discloses all limitations as stated above.
Clawson does not teach a sensor.
However, INGLEY does teach a temperature sensor (paragraphs [0007], [00011], & [00028] and claim 10).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a sensor. However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of applying a sensor to a nose ring taught by INGLEY in order to improve the similar device taught by Clawson in order to monitor the nutrients ingested by the animal (INGLEY, para 28-29). See MPEP 2143 I. (C) & (G).
For claim 12; The modification of Clawson teaches all limitations as stated above.
Clawson does not teach a housing consisting of a material with high thermal conductivity.
However, Klatt does teach utilizing aluminum which has a high thermal conductivity (column 3; lines 19-26).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a housing material with a high thermal conductivity however, Klatt does disclose such a material. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of selecting aluminum as the material for the housing as taught by Klatt to improve the similar device as taught by the modification of Clawson by achieving a higher rate of heat transfer while still keeping the weight down (column 3; lines 19-26). See MPEP 2143 I. (C).
For claim 13; The modification of Clawson teaches all limitations as stated above.
Clawson does not teach the housing having a closed end located on the face of the adjustable members that faces the nasal septum mucous membrane of the animal.
However, Klatt does teach the housing has a closed end located on the face of the adjustable members facing the nasal septum mucous membrane of the animal (column 3; lines 7-18).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a sensor. However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of applying a sensor to a nose ring taught by INGLEY in order to improve the similar device taught by Clawson in order to more directly monitor the nutrients ingested by the animal (INGLEY, para 28-29). See MPEP 2143 I. (C) & (G).
For claim 14; The modification of Clawson teaches all limitations as stated above.
Neither Clawson nor Klatt disclose a temperature senor. 
However, INGLEY does teach a temperature sensor (paragraphs [0007], [00011], & [00028] and claim 10).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a sensor. However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of applying a sensor to a nose ring taught by INGLEY in order to improve the similar device taught by Clawson in order to monitor the nutrients ingested by the animal (INGLEY, para 28-29). See MPEP 2143 I. (C) & (G).
For claims 15 and 16; The combination of Clawson and INGLEY teaches all limitations as stated above.
Clawson does not teach a sensor.
However, INGLEY teaches a moisture sensor (paragraphs [00011] & [00028]).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a sensor. However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of applying a sensor to a nose ring taught by INGLEY in order to improve the similar device taught by Clawson in order to monitor the nutrients ingested by the animal (INGLEY, para 28-29). See MPEP 2143 I. (C) & (G).
It is noted for claim 16, the ‘optionally’ clause does not limit the claim, as it is an alternative form. As such, as set forth in the rejection, the electronic transmitter is met. 
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson in view of Klatt and INGLEY as applied to claim 1 above, and further in view of Land (US 6701924 B1).
For claim 8; The modification of Clawson teaches all limitations as stated above.
Clawson does teach the coupling surface of each adjustable members being coupled to a contact element (abstract and para 8).
None of Clawson, Klatt, and INGLEY teach a first end attached to the adjustable member and a second opposite end as a male coupling, and the articulated coupling means of the terminal ends being a female coupling.
The only distinction between the prior art and the claimed invention is that the prior art fails to disclose a male and female coupling however, Land does teach a first end attached to the adjustable member and a second opposite end as a male coupling (fig. 2 (26)), and the articulated coupling means of the terminal ends being a female coupling (fig. 2 (22)) (column 5; lines 46-65). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the joint taught by Clawson for the joint taught by Land in order to obtain the predictable result of a more stable attachment of the adjustable member and the terminal end. See MPEP 2143 I. (B).
For claim 9; The modification of Clawson teaches all limitations as stated above.
None of Clawson, Klatt, or INGLEY teach the end of the contact element being a male coupling having a spherical shape, and the articulated coupling means of the terminal ends being a spherical concavity.
The examiner asserts it would have been an obvious matter of design choice to make the different portions of the adjustable members and the terminal ends of whatever form or shape was desired or expedient i.e. spherical in order to have a more secured coupling. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144 IV. B.
However, Land does teach the end of the contact element being a male coupling having a spherical shape (fig. 2 (26)), and the articulated coupling means of the terminal ends being a spherical concavity (fig. 2 (22)) (column 5; lines 46-65).
The only distinction between the prior art and the claimed invention is that the prior art does not explicitly disclose a spherical shape however, the examiner asserts it would have been an obvious matter of design choice to make the different portions of the adjustable members and the terminal ends of whatever form or shape was desired or expedient i.e. spherical in order to have a more secured coupling. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144 IV. B. It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the joint taught by Clawson for the joint taught by Land in order to obtain the predictable result of a more stable attachment of the adjustable member and the terminal end. See MPEP 2143 I. (B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                         


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642